DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the recitation “wherein the peripheral surface is an outwards facing belt surface of a belt” appears to be repeating limitations already presented in the parent claim (claim 5).  The examiner suggests removing “is an outwards facing belt surface of a belt which” from the claim.    
Regarding claim 17, please amendment independent claim 17 to include all the limitations from claim 1 of the folding device in written form.  The use of the current dependency statement is not proper in relation to a structural claim.
Regarding claim 28, please replace “a holding member edge” (line 8) with “the holding member edge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 10, 12-13, 16-18, 20-23,25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the folding device orientation" in fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the recitation “wherein in a top view” renders the claim indefinite because it becomes unclear if the article has the claimed features when not is a top view.  Additionally, what is a top view?  Is it when viewing an article from a top thereof or it in reference to the folding device?  The examiner suggests removing such language from the claim.
Claim 2 recites the limitation "the respective fingers" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "mainly" in claim 2 is a relative term which renders the claim indefinite.  The term "mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what degree the fingers are to engage the article edge based on the phrase “mainly”.
Claim 4 recites the limitation "the rotation axis" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the velocity angle" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the velocity angle referring to the acute velocity angle?
Regarding claim 16, the equation “LWR=ML/MW” is indefinite because the characters have not been introduced within the claim.  Note that reference characters within parenthesis are not read into the claims.  Additionally, what does “LWR” represent?  
Regarding claim 25, the applicant recites that “the folding system comprises two elongated folding devices”.  What makes the folding device elongated?  Is the applicant referring to the same folding device as already claimed?  Is the folding device as claimed within claim 17 (line 4) one of the two elongated folding devices?  If so, the examiner suggests claiming a second folding device, not two elongated folding devices.
Regarding claim 25, the recitation “in a top view of the folding system” renders the claim indefinite because it is not clear if the limitations following the recitation are true in other views.  What make the statement true in only one view?  Additionally, what is considered a top view of the folding system?  The examiner suggests removing such language from the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN EPEREN et al. (US 6,776,316 B2).
Regarding claim 1, VAN EPEREN discloses a folding device (Figures 2-3) comprising a driven contact device (94, 126) configured for continuously creating a fold in a moving article (20) during an operative folding mode of the folding device (Figures 3 and 5-7).  VAN EPEREN discloses the folding device orientation being defined with respect to a three dimensional euclidean space described by first, second and third axes Figures 2-3).  VAN EPEREN discloses in the operative folding mode, the article (20) moving along a base plane defined by the first and second axes, in a motion direction parallel to the first axis (Figures 2-3).  VAN EPEREN discloses the folding device comprising a support structure connected to, and configured for supporting, the contact device (94, 126) (Figures 3 and 8-10) (note that some form of support would inherently be needed for 94 and 126 of figure 3).  VAN EPEREN discloses the contact device (94, 126) comprising a peripheral surface (side or top surface of 126) extending 
Claim 2 is considered purely functional language containing no further limiting structure.  Because VAN EPEREN discloses all the structure as claimed by the applicant, VAN EPEREN is considered fully capable of p[providing the claimed function.  Note that a clothing article is fully capable of being positioned numerous ways on the conveyor of VAN EPEREN. 
Regarding claim 12, VAN EPEREN discloses each finger (94) has a finger top surface (curved surface) and a finger peripheral surface (side surface) which extends therefrom towards the peripheral surface (Fig. 3); and wherein the finger peripheral surface has multiple ridges (top thereof; wherein the side surfaces connect with the top surface) which protrude outwardly therefrom (Fig. 3).
Regarding claim 13, VAN EPEREN discloses the peripheral surface comprising fingers (94) lined up in a row (Fig. 3).
Regarding claim 16, VAN EPEREN discloses the contact device having a contact device length (length of curved surface) and a contact device width (width or height of curved surface or straight surface or the width of the connection portion of 94) wherein the length divided by the width is larger than 0.5 (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN EPEREN et al. (US 6,776,316 B2).
VAN EPEREN discloses a folding device as discussed above.  However, VAN EPEREN fails to disclose the folding device comprising a driving motor which drives the contact device.  Note that VAN EPEREN is silent regarding how the contact device is being driven.  It is considered old and known in the art at the time the invention was made for a folding device and components thereof to be driven by a motor in order to provide an automated folding system.  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the folding device with a drive motor which drives the contact device because such is considered old and known in the art in order to create an automated folding system.  

Allowable Subject Matter
Claims 4-7, 10, 17-18, 20-23, 25, 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 5,934,523 discloses a universal automatic long sleeve folding device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732